Citation Nr: 0334665	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-05 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The appellant served on active duty from August 1978 until 
November 1979.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2002 
decision of the Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied service connection for 
schizoaffective disorder.  The appellant expressed 
dissatisfaction with this rating determination in a notice of 
disagreement received in April 2002, and perfected a timely 
appeal to the Board.  


REMAND

The appellant asserts that he now has a psychiatric 
disability, which first manifested in service or within one 
year thereof, for which service connection should be granted.  

The Board finds that further development is indicated in this 
case.  Specifically, in extensive writings to the RO, the 
veteran stated that he received treatment at the 
Philadelphia, Pennsylvania VA Medical Center at Broad and 
Cherry "for years," as well as at the Coatesville, 
Pennsylvania VA facility.  The Board notes that the claims 
folder contains a discharge summary from a period of 
hospitalization at Coatesville between October 1979 and April 
1980, and several of clinic records from the Philadelphia VA 
dated between July and August 1982.  In a discharge summary 
from Fairfield State Hospital dated in April 1996, it was 
recorded that the appellant was treated at Walter Reed 
Hospital.  The Board points out that as VA has notice of the 
existence of these additional records, they must be requested 
and associated with the other evidence already on file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The RO should request all records from the 
Philadelphia and Coatesville VA Medical Centers dating from 
April 1980 and August 1982, respectively, and associate them 
with the claims folder.  Any and all clinical records of 
treatment at Walter Reed Army Hospital, Washington, DC should 
also be retrieved.  

The Board notes that in clinical records from Fairview State 
Hospital dated in January 1996, the veteran indicated that he 
had had therapy prior to service.  The veteran should be 
contacted to request the name(s) of that provider(s), as well 
as any others he may have seen after service, if not already 
of record.

The Board also observes that following VA examination in 
September 1982, the veteran' s case underwent review in 
November 1982 by a Board of three VA psychiatrists for a 
consensus opinion as to the nature of the veteran's 
psychiatric disorder.  After review of the available records, 
the examiners provided a diagnosis, but wrote that in order 
to give the veteran benefit of the doubt, they wanted to 
review clinic reports from Norristown State Hospital and the 
veteran's treating physician, Dr. Sacchetti, before rendering 
a definitive opinion.  It is noted that a clinical report was 
subsequently received from Dr. Sacchetti in March 1983, and 
that a discharge summary from Norristown State Hospital 
dating from 1980 only became associated with the record in 
February 2002.  However, it is not demonstrated that any 
attempt was made to refer the enhanced clinical evidence for 
subsequent review and opinion by a psychiatrist, which the 
Board finds is warranted in this instance.

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002) is for application in this 
case.  It is observed the appellant was apprised of his 
rights in this regard in letters dated in October 2001 and 
January 2002, as well as in the statement of the case dated 
in May 2002.  However, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1) (2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9)(2003), and found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 
2002), and any other applicable legal 
precedent.

2.  Any and all of the veteran's 
records at the Coatesville VA Hospital 
dating from April 1980, and at the 
Philadelphia VA dating from August 
1982, should be requested and 
associated with the claims folder.  The 
RO should also request all of the 
veteran's clinical records from Walter 
Reed Hospital, if any.

3.  The appellant should be contacted 
and asked to identify any other VA and 
non-VA health care providers who 
treated him for psychiatric disability 
before and after service.  
Authorization to retrieve such records 
should be secured and complete clinical 
records should be requested, if not 
already of record.  

4.  The RO should refer the claims 
folder, with any additional evidence, 
to a VA psychiatrist for review of the 
record and a medical opinion.  The 
claims file and a copy of this remand 
must be made available to the physician 
designated to examine the record, and 
the report should include discussion of 
the veteran's documented medical 
history and assertions.  The reviewer 
is requested to respond to the 
following questions:  1)  What is the 
veteran's current psychiatric 
diagnosis?  2)  Is there evidence which 
indicates that the veteran had 
psychiatric disability which pre-
existed service?  3) If so, what was 
the nature of such disability?  4) What 
was the nature and etiology of the 
veteran's psychiatric symptomatology in 
service?  5) Did the veteran suffer 
from a chronic acquired psychiatric 
disorder in service as opposed to a 
personality disorder, or was there 
concurrent symptomatology?  6) What was 
the approximate date of onset of 
acquired psychiatric disability, if 
any?  7) If pre-existing, was any 
acquired psychiatric disorder 
permanently increased in severity as a 
result of service?.  

The reviewer may arrange examination of 
the veteran if indicated.

5.  The RO should review the report to 
ensure that the requirements of the 
foregoing paragraphs have been 
satisfied.  If they have not, the report 
should be returned for necessary 
corrective action, as appropriate.

6.  Following completion of the 
requested development, the RO should re-
adjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disability, claimed as a 
schizoaffective disorder, based on all 
the evidence of record and all governing 
legal authority, including the VCAA.  If 
the benefit sought on appeal is not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

